DETAILED ACTION
		Status of Claims
Claims 1, 7, 8, 12, 23, 25, 26, 29 have been amended in the response received 3/31/2021.
Claims 14, 15, and 30 have been canceled in the response received 3/31/2021.
Claims 2, 4-6, 11, and 16-22 have been previously canceled in the response received 11/18/2020.
Claims 31-34 are new in the response received 3/31/2021.
Accordingly, claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are pending.
Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7-10, 12, 13, 23-29, and 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of determining item recommendations. Specifically, representative claim 1 recites the abstract idea of: 
access purchase history of one or more users; 
select a first item i1 and a second item i2 purchased by each of the one or more users based on the purchase history; 
determine, based on the purchase history, a first purchase time t1 of the first item i1 and a second purchase time t2 of the second item i2 for each of the one or more users;
estimate a first time-decay function f1(x) based upon a time different between the first purchase time t1 of the first item i1 and the second purchase time t2 of the second item i2;
estimate a second time-decay function f2(x) based upon a time different between a reference time tf and a maximum of purchase time of the first item i1 and the second item i2;
adjust parameters of the first time-decay function f1(x) and the second time-decay function f2(x) to each have a concave shape, a convex shape, or combinations thereof;
determine a contributory affinity value (A1) between the first item i1 and the second item i2 for each of the one or more users by estimating a plurality of values of the contributory affinity value (A1) corresponding to the user’s purchase of the first item i1 and the second item i2 at different points in time of a time-window using the first time-decay function f1(x) and the second time-decay function f2(x); and 
sum the contributory affinity values for each of the one or more users to estimate the affinity value between the first item i1 and the second item i2;
generate a personalized item ranking for a plurality of items available for purchase for each user based on the summed contributory affinity values of the respective user. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining item recommendations, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal 
Additionally, the concept is also considered to be a mathematical concept. Mathematical concepts are defined by the 2019 PEG as including “mathematical relationships, mathematical formulas or equations, mathematical calculations.” In this case, representative claim 1 recites determining an affinity value based on a first time-decay function and a second time-decay function and then combining affinity values. 
Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a memory having computer-readable instructions stored therein, a processor, and a user interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., determining 
Additionally, the step of output a personalized recommendation to the respective user via a user interface based on the personalized item ranking merely amounts to insignificant extra-solution activity to the judicial exception. Insignificant extra-solution activity can be understood as “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.” MPEP 2106.05(g). As described in MPEP 2106.05(g), “an example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” Furthermore, “an example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” In this case, the process of outputting a recommendation, merely amounts to a post-solution activity because it is merely incidental to the primary process of identifying the recommendation.

With respect to the limitation reciting output a personalized recommendation to the respective user via a user interface based on the personalized item ranking, such a limitation merely amounts to no more than well-understood, routine, and conventional activity. Processes such as outputting data have been recognized by the courts as being well-understood, routine, and conventional activity.  For example, receiving or transmitting data over a network is a process that has been recognized by the courts as being well-understood, routine, and conventional activity. MPEP 2106.05(d). Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3, 7-10, 12, 13, 31, and 33 do not aid in the eligibility of independent claim 1. For example, the dependent claims merely provide further embellishments of the abstract limitations recited in independent claim 1. 
Thus, dependent claims 3, 7-10, 12, 13, 31, and 33 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 23-29, 32, and 34 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1, 3, 7-10, 12, 13, 31, and 33. As such, claims 23-29, 32, and 34 are rejected for at least similar rationale as discussed above.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), Applicant's arguments and amendments have been fully considered and are persuasive. As such, the rejections are withdrawn.

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 11 of the Remarks Applicant states that “the subject matter of the claims in the present case do not fall within any of these enumerated groupings.” Specifically, on page 11 Applicant argues “the Office argues that the claims recite ‘method of organizing human activity’ and in support of this allegation, attempts to analogize the claims to those in Intellectual Ventures I LLC v. Symantec Corp.” It is noted that Applicant’s statement is incorrect. On pages 23-24 of the Office Action mailed 12/31/2020 the Office supports the position that the claims recite a method of organizing human activity by referring to the 2019 PEG, not Symantec. On page 26 of the Office Action the Office supported the position that the step of “output[ting] a personalized recommendation” is well-understood, routine, and conventional activity by referring to MPEP 2106.05(d) and Symantec. 
As stated in the 2019 PEG, “in Prong One, examiners evaluate whether the claim recites a judicial exception.” The October 2019 Update to Subject Matter Eligibility states that “a claim recites a judicial exception when the judicial exception is ‘set forth’ or ‘described’ in the claim.” In determining whether a claim “recites” a judicial exception, “examiners now refer to the subject matter groupings of abstract ideas in Section I of the 2019 PEG. The “subject matter 
As defined in the in the 2019 PEG, “certain methods of organizing human activity” include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” It is maintained that Applicant’s claims recite a certain method of organizing human activity because the claims recite recommending items to a user based on a purchase history of items and their respective purchase times. Therefore, the claims recite an abstract idea for at least the reasons that the claims recite a certain method of organizing human activity. 	
Additionally, on page 13 of the Remarks Applicant argues that “the claims herein are not simply directed mathematical relationships, mathematical formulas or equations, mathematical calculations.” The 2019 PEG defines mathematical concepts to include “mathematical relationships, mathematical formulas or equations, mathematical calculations.” It is maintained that Applicant’s claims recite an abstract idea such as a mathematical concept because the claims recite estimate a first and second time-decay function based on different variables. Then, the claims recite determining a contributory affinity value using the first and second time-decay functions. By claiming the estimation of the time-decay functions and contributory affinity values, the claims are reciting a mathematical relationship and/or formula or equation. Therefore, the claims recite an abstract idea for at least the reason that the claims recite a mathematical concept.
Finjan. However, the claims in Finjan were found eligible based on the additional elements. As described in the 2019 PEG, the additional elements are considered in Step 2A, Prong 2 and Step 2B. Therefore, whether or not the claims “recite” an abstract idea does not consider the decision in Finjan. Furthermore, the October 2019 Update elaborates on the 2019 PEG stating that “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.” Therefore, the Examiner maintains the position that the claims recite an abstract idea based on consideration of the enumerated groupings. 
On pages 14-15 of the Remarks Applicant argues that “the claims herein reflect an improvement in technology and/or a technical field, and are not directed to a judicial exception.” The 2019 PEG states that an additional element may have integrated the exception into a practical application if “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” The October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” In this case, while Applicant’s specification discusses “improvements to make recommendation methods more effective and applicable to a broad range of applications,” and how “existing techniques are not as time-aware as they should be,” such “improvements” are not an “improvement in the functioning of a computer, or an improvement to other technology or technical field.” Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016) citing Enfish at 1327, 1336. Although the claims include Finjan.
In Finjan the claims were directed to providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in the form of a “security profile.” Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed Cir. 2017). Specifically, the Federal Circuit identified the specification’s teachings that the claimed invention achieves benefits over the traditional “code-matching” systems, which “employ[ed] a new kind of file that enable[d] a computer security system to do things it could not do before. Id. Due to this aspect of the invention, the court in Finjan determined that the claims were directed to a non-abstract improvement in computer functionality because the claims recite more than a mere result. Id. Unlike Finjan, the claims do not recite the employment of any feature that “enables a computer [] system to do things it could not do before.” Although arguably reciting an improvement to item recommendations, the claimed invention is readily capable of being performed on any general purpose computer. The capability of being performed on any general purpose computer demonstrates that the claims do not recite features that enable a computer system to do things it could not do before such as a “new type of data processing”. Rather, the claims recite an abstract idea that has merely been applied on a generic computer and, arguably, merely uses a different type of data for generic data processing. As such, unlike Finjan, the claims do not recite an improvement to technology or a technical field. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625